UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of August 4, 2008, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 andClass B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets 3 June 30, 2008 (Unaudited) and December 31, 2007 Condensed Consolidated Statements of Earnings 5 For the Three Months Ended June 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Earnings 6 For the Six Months Ended June 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 7 For the Three Months Ended June 30, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Comprehensive Income 8 For the Six Months Ended June 30, 2008 and 2007 (Unaudited) CondensedConsolidated Statements of Stockholders' Equity 9 For the Six Months Ended June 30, 2008 and 2007 (Unaudited) Condensed ConsolidatedStatements of Cash Flows 10 For the Six Months Ended June 30, 2008 and 2007 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2.Management's Discussion and Analysis of 28 Financial Condition and Results of Operations Item 3.Quantitativeand Qualitative Disclosures About Market Risk 53 Item 4.Controls andProcedures 53 Part II.Other Information: 53 Item 1. Legal Proceedings 53 Item 1A.Risk Factors 53 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 4. Submission of Matters to a Vote of Security Holders 54 Item 6. Exhibits 54 Signatures 55 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) June 30, December 31, ASSETS 2008 2007 Investments: Securities held to maturity, at amortized cost $ 3,804,745 3,778,603 Securities available for sale, at fair value 1,884,442 1,900,714 Mortgage loans, net of allowance for possible losses ($3,571 and $3,567) 90,857 99,033 Policy loans 81,877 83,772 Derivatives 6,880 25,907 Other long-term investments 17,638 16,562 Total investments 5,886,439 5,904,591 Cash and short-term investments 33,385 45,206 Deferred policy acquisition costs 678,825 664,805 Deferred sales inducements 110,021 104,029 Accrued investment income 64,862 65,034 Federal income tax receivable 6,369 10,010 Other assets 46,429 41,651 $ 6,826,330 6,835,326 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2008 2007 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 138,070 138,672 Universal life and annuity contracts 5,419,712 5,441,871 Other policyholder liabilities 123,821 120,400 Federal income tax liability: Current - - Deferred 58,320 61,720 Other liabilities 56,863 60,978 Total liabilities 5,796,786 5,823,641 COMMITMENTS AND CONTINGENCIES (Notes 5 and 9) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 and 3,422,324 issued and outstanding in 2008 and 2007 3,426 3,422 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2008 and 2007 200 200 Additional paid-in capital 36,680 36,236 Accumulated other comprehensive loss (22,242 ) (7,065 ) Retained earnings 1,011,480 978,892 Total stockholders’ equity 1,029,544 1,011,685 $ 6,826,330 6,835,326 Note:The condensed consolidated balance sheet at December 31, 2007, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands, except per share amounts) 2008 2007 Premiums and other revenue: Life and annuity premiums $ 4,624 4,586 Universal life and annuity contract revenues 33,593 28,653 Net investment income 72,278 107,932 Other income 3,153 3,359 Realized gains (losses) on investments (267 ) 4,165 Total premiums and other revenue 113,381 148,695 Benefits and expenses: Life and other policy benefits 7,655 10,437 Amortization of deferred policy acquisition costs 30,263 25,637 Universal life and annuity contract interest 33,555 67,385 Other operating expenses 14,627 16,367 Total benefits and expenses 86,100 119,826 Earnings before Federal income taxes 27,281 28,869 Provision for Federal income taxes: Current 7,928 5,073 Deferred 1,211 1,945 Total Federal income taxes 9,139 7,018 Net earnings $ 18,142 21,851 Basic Earnings Per Share: Class A $ 5.15 6.20 Class B $ 2.57 3.10 Diluted Earnings Per Share: Class A $ 5.10 6.12 Class B $ 2.57 3.10 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Six Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands, except per share amounts) 2008 2007 Premiums and other revenue: Life and annuity premiums $ 8,518 9,319 Universal life and annuity contract revenues 65,811 57,449 Net investment income 131,708 184,958 Other income 6,292 6,675 Realized gains (losses) on investments (311 ) 4,406 Total premiums and other revenue 212,018 262,807 Benefits and expenses: Life and other policy benefits 18,111 21,411 Amortization of deferred policy acquisition costs 56,511 49,422 Universal life and annuity contract interest 60,172 104,818 Other operating expenses 28,057 30,483 Total benefits and expenses 162,851 206,134 Earnings before Federal income taxes 49,167 56,673 Provision for Federal income taxes: Current 11,819 9,387 Deferred 4,760 6,763 Total Federal income taxes 16,579 16,150 Net earnings $ 32,588 40,523 Basic Earnings Per Share: Class A $ 9.25 11.51 Class B $ 4.62 5.75 Diluted Earnings Per Share: Class A $ 9.18 11.35 Class B $ 4.62 5.75 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Net earnings $ 18,142 21,851 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized losses on securities: Net unrealized holding losses arising during period (15,503 ) (13,326 ) Reclassification adjustment for net gains included in net earnings (574 ) (2,697 ) Amortization of net unrealized gains (losses) related to transferred securities (30 ) 34 Net unrealized losses on securities (16,107 ) (15,989 ) Foreign currency translation adjustments 39 (99 ) Benefit plans: Amortization of net prior service cost and net gain 375 618 Other comprehensive loss (15,693 ) (15,470 ) Comprehensive income $ 2,449 6,381 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Six Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Net earnings $ 32,588 40,523 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized losses on securities: Net unrealized holding losses arising during period (15,095 ) (8,605 ) Reclassification adjustment for net gains included in net earnings (610 ) (2,864 ) Amortization of net unrealized gains (losses) related to transferred securities (14 ) 54 Net unrealized losses on securities (15,719 ) (11,415 ) Foreign currency translation adjustments (142 ) (186 ) Benefit plans: Amortization of net prior service cost and net gain 684 618 Other comprehensive loss (15,177 ) (10,983 ) Comprehensive income $ 17,411 29,540 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Common stock: Balance at beginning of year $ 3,622 3,621 Shares exercised under stock option plan 4 1 Balance at end of period 3,626 3,622 Additional paid-in capital: Balance at beginning of year 36,236 36,110 Shares exercised under the stock option plan 444 126 Balance at end of period 36,680 36,236 Accumulated other comprehensive income (loss): Unrealized gains (losses) on securities: Balance at beginning of year 1,184 3,148 Change in unrealized gains (losses) during period (15,719 ) (11,415 ) Balance at end of period (14,535 ) (8,267 ) Foreign currency translation adjustments: Balance at beginning of year 3,078 3,122 Change in translation adjustments during period (142 ) (186 ) Balance at end of period 2,936 2,936 Benefit plan liability adjustment: Balance at beginning of year (11,327 ) (10,001 ) Amortization of net prior service cost and net gain 684 618 Balance at end of period (10,643 ) (9,383 ) Accumulated other comprehensive loss at end of period (22,242 ) (14,714 ) Retained earnings: Balance at beginning of year 978,892 896,984 Cumulative effect of change in accounting principle, net of tax - (2,195 ) Net earnings 32,588 40,523 Balance at end of period 1,011,480 935,312 Total stockholders' equity $ 1,029,544 960,456 See accompanying notes to condensed consolidated financial statements. 9 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from operating activities: Net earnings $ 32,588 40,523 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 60,172 104,818 Surrender charges and other policy revenues (19,667 ) (17,630 ) Realized losses (gains) on investments 311 (4,406 ) Accrual and amortization of investment income (2,487 ) (2,641 ) Depreciation and amortization 495 707 Decrease (increase) in value of derivatives 21,289 (78 ) Decrease (increase) in deferred policy acquisition and sales inducement costs 3,306 (4,601 ) Decrease (increase) in accrued investment income 172 (59 ) (Increase) decrease in other assets (5,273 ) 1,157 (Decrease) increase in liabilities for future policy benefits (601 ) 727 Increase in other policyholder liabilities 3,421 11,068 Decrease (increase) in Federal income tax liability 8,401 (2,365 ) Decrease in other liabilities (4,115 ) (10,946 ) Other 359 1,802 Net cash provided by operating activities 98,371 118,076 Cash flows from investing activities: Proceeds from sales of: Securities held to maturity - 5,175 Securities available for sale 999 11,562 Other investments 443 12,766 Proceeds from maturities and redemptions of: Securities held to maturity 355,100 73,694 Securities available for sale 140,458 186,519 Derivatives 22,143 8,570 Purchases of: Securities held to maturity (379,575 ) (182,115 ) Securities available for sale (167,134 ) (174,781 ) Other investments (26,292 ) (24,947 ) Principal payments on mortgage loans 10,200 15,275 Cost of mortgage loans acquired (1,962 ) (15,932 ) Decrease in policy loans (1,895 ) (1,446 ) Other (3,899 ) (1,872 ) Net cash used in investing activities (47,624 ) (87,532 ) (Continued on next page) 10 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Six Months Ended June 30, 2008 and 2007 (Unaudited) (In thousands) 2008 2007 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 238,296 247,944 Return of account balances on universal life and annuity contracts (300,961 ) (299,755 ) Issuance of common stock under stock option plan 448 127 Net cash used in financing activities (62,217 ) (51,684 ) Effect of foreign exchange (351 ) (195 ) Net decrease in cash and short-term investments (11,821 ) (21,335 ) Cash and short-term investments at beginning of period 45,206 49,901 Cash and short-term investments at end of period $ 33,385 28,566 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 20 20 Income taxes 8,178 19,097 See accompanying notes to condensed consolidated financial statements. 11 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements.In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as of June 30, 2008, and the results of its operations and its cash flows for the three months and six months ended June 30, 2008 and 2007.The results of operations for the three months and six months ended June 30, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year.For further information, refer to the consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2007 accessible free of charge through the Company's internet site at www.nationalwesternlife.com or the Securities and Exchange Commission (“SEC”) internet site at www.sec.gov. The accompanying condensed consolidated financial statements include the accounts of National Western Life Insurance Company and its wholly-owned subsidiaries ("Company"), The Westcap Corporation, NWL Investments, Inc., NWL Services, Inc., NWL Financial, Inc., NWL Mortgage I Corp, NWL Mortgage, Ltd. and Regent Care San Marcos Holdings, LLC.All significant intercorporate transactions and accounts have been eliminated in consolidation. (2)CHANGES IN ACCOUNTING PRINCIPLES In September 2005, the AICPA issued Statement of Position 05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts ("SOP 05-1") which was effective for internal replacements occurring in fiscal years beginning after December 15, 2006. SOP 05-1 provides guidance on accounting by insurance enterprises for deferred acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in FASB No. 97. SOP 05-1 defines an internal replacement as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract.The Company had an impact related to the adoption of SOP 05-1 for contracts which annuitized and for reinstatements of contracts.The unamortized deferred acquisition costs and deferred sales inducement assets have to be written-off at the time of annuitization and can not be continued related to reinstatements.SOP 05-1 resulted in changes in assumptions relative to estimated gross profits which affected unamortized deferred acquisition costs, unearned revenue liabilities, and deferred sales inducement balances as of the beginning of 2007.The effect of this SOP on beginning retained earnings as of January 1, 2007 was a decrease of $2.2 million, net of tax, as detailed below. Amounts (In thousands) Write-off of deferred acquisition cost $ 3,321 Adjustment to deferred annuity revenue 56 3,377 Federal income tax (1,182 ) Cumulative effect of change in accounting for internal replacements and investment contracts $ 2,195 12 Table of Contents In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The Company adopted SFAS 157 effective January 1, 2008, and the adoption did not have an impact on the Company’s consolidated financial statements.See Note 10 for additional disclosures concerning fair value measurement. In February 2008, the FASB issued FSP FAS 157-2, Effective Date of FASB Statement No. 157. This FSP delays the effective date of SFAS 157 for nonfinancial assets and nonfinancial liabilities, except for items that are recognized or disclosed at fair value in the financial statements on a recurring basis, to fiscal years and interim periods beginning after November 15, In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, which permits entities to choose to measure at fair value many financial instruments and certain other items that are not currently required to be measured at fair value. The Company adopted SFAS 159 effective January 1, 2008, and the adoption did not have an impact on the consolidated financial statements as no items were elected for measurement at fair value upon initial adoption. In December 2007, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements. SFAS 160 establishes accounting and reporting standards for entities that have equity investments that are not attributable directly to the parent, called noncontrolling interests or minority interests. Specifically, SFAS 160states where and how to report noncontrolling interests in the consolidated statements of financial position and operations, how to account for changes in noncontrolling interests and provides disclosure requirements. The provisions of SFAS 160 are effective beginning January1, 2009.The Company is currently evaluating the impact that the adoption of this statement will have on the consolidated financial position, results of operations and disclosures. In December 2007, the FASB issued SFAS No.141(R), Business Combinations.SFAS 141(R) establishes how an entity accounts for the identifiable assets acquired, liabilities assumed, and any noncontrolling interests acquired, how to account for goodwill acquired and what disclosures are required as part of a business combination. SFAS 141(R) applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2008. The adoption of SFAS 141(R) isnot expected to have a material impact on the Company’s consolidated financial statements. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133. This statement requires enhanced disclosures regarding an entity’s derivative and hedging activity to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. The adoption of SFAS No. 161 is not expected to have a material impact on the Company’s consolidated financial statements. (3)STOCKHOLDERS' EQUITY The Company is restricted by state insurance laws as to dividend amounts which may be paid to stockholders without prior approval from the Colorado Division of Insurance.The Company paid no cash dividends on common stock during the six months ended June 30, 2008 and 2007. 13 Table of Contents (4)EARNINGS PER SHARE Basic earnings per share of common stock are computed by dividing net income by the weighted-average basic common shares outstanding during the period.Diluted earnings per share assumes the issuance of common shares applicable to stock options in the denominator. Three Months Ended June 30, 2008 2007 Class A Class B Class A Class B (In thousands except per share amounts) Numerator for Basic and Diluted Earnings Per Share: Net income $ 18,142 21,851 Dividends – Class A shares - - Dividends – Class B shares - - Undistributed income $ 18,142 21,851 Allocation of net income: Dividends $ - Allocation of undistributed income 17,627 515 21,231 620 Net income $ 17,627 515 21,231 620 Denominator: Basic earnings per share - weighted-average shares 3,426 200 3,422 200 Effect of dilutive stock options 27 - 45 - Diluted earnings per share - adjusted weighted-average shares for assumed conversions 3,453 200 3,467 200 Basic Earnings Per Share $ 5.15 2.57 6.20 3.10 Diluted Earnings Per Share $ 5.10 2.57 6.12 3.10 14 Table of Contents Six Months Ended June 30, 2008 2007 Class A Class B Class A Class B (In thousands except per share amounts) Numerator for Basic and Diluted Earnings Per Share: Net income $ 32,588 40,523 Dividends – Class A shares - - Dividends – Class B shares - - Undistributed income $ 32,588 40,523 Allocation of net income: Dividends $ - Allocation of undistributed income 31,664 924 39,372 1,151 Net income $ 31,664 924 39,372 1,151 Denominator: Basic earnings per share - weighted-average shares 3,424 200 3,422 200 Effect of dilutive stock options 26 - 46 - Diluted earnings per share - adjusted weighted-average shares for assumed conversions 3,450 200 3,468 200 Basic Earnings Per Share $ 9.25 4.62 11.51 5.75 Diluted Earnings Per Share $ 9.18 4.62 11.35 5.75 (5)PENSION AND OTHER POSTRETIREMENT PLANS (A)Defined Benefit Pension Plans The Company sponsors a qualified defined benefit pension plan covering substantially all employees. The plan provides benefits based on the participants' years of service and compensation. The Company makes annual contributions to the plan that comply with the minimum funding provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). On October 19, 2007, the Company’s Board of Directors approved an amendment to freeze the Pension Plan as of December 31, 2007.The freeze ceased future benefit accruals to all participants and closed the Plan to any new participants. In addition, all participants became immediately 100% vested in their accrued benefits as of that date.Using estimated assumptions, the cumulative estimated minimum required contribution for the next five years is $2.1 million at which time the Plan is expected to be fully funded.Future pension expense is projected to be minimal. 15 Table of Contents The following summarizes the components of net periodic benefit cost. Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Service cost $ (180 ) 187 - 360 Interest cost 246 288 518 543 Expected return on plan assets (295 ) (313 ) (570 ) (550 ) Amortization of prior service cost 1 1 2 2 Amortization of net loss 42 72 122 160 Net periodic benefit cost $ (186 ) 235 72 515 The Company expects to contribute $1.1 million to the plan in 2008.As of June 30, 2008, the Company has contributed $0.3 million to the plan. The Company also sponsors a non-qualified defined benefit plan primarily for senior officers. The plan provides benefits based on the participants' years of service and compensation.The pension obligations and administrative responsibilities of the plan are maintained by a pension administration firm, which is a subsidiary of American National Insurance Company ("ANICO"). ANICO has guaranteed the payment of pension obligations under the plan.However, the Company has a contingent liability with respect to the pension plan should these entities be unable to meet their obligations under the existing agreements.Also, the Company has a contingent liability with respect to the plan in the event that a plan participant continues employment with the Company beyond age seventy, the aggregate average annual participant salary increases exceed 10% per year, or any additional employees become eligible to participate in the plan.If any of these conditions are met, the Company would be responsible for any additional pension obligations resulting from these items.Amendments were made to the plan to allow an additional employee to participate and to change the benefit formula for the Chairman of the Company.As previously mentioned, these additional obligations are a liability to the Company. Effective December 31, 2004, this plan was frozen with respect to the continued accrual of benefits of the Chairman and the President of the Company in order to comply with law changes under the American Jobs Creation Act of 2004 ("Act"). Effective July 1, 2005, the Company established a second non-qualified defined benefit plan for the benefit of the Chairman of the Company.This plan is intended to provide for post-2004 benefit accruals that mirror and supplement the pre-2005 benefit accruals under the previously discussed non-qualified plan, while complying with the requirements of the Act. Effective November 1, 2005, the Company established a third non-qualified defined benefit plan for the benefit of the President of the Company.This plan is intended to provide for post-2004 benefit accruals that supplement the pre-2005 benefit accruals under the first non-qualified plan as previously discussed, while complying with the requirements of the Act. The following summarizes the components of net periodic benefit costs for these non-qualified plans. Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Service cost $ 100 (21 ) 293 386 Interest cost 354 304 595 481 Amortization of prior service cost 260 260 520 520 Amortization of net loss 252 156 353 202 Net periodic benefit cost $ 966 699 1,761 1,589 The Company expects to contribute $1.7 million to these plans in 2008.As of June 30, 2008, the Company has contributed $0.7 million to the plans. 16 Table of Contents (B)Defined Benefit Postretirement Plans The Company sponsors two healthcare plans to provide postretirement benefits to certain fully-vested individuals.The following summarizes the components of net periodic benefit costs. Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Interest cost $ 32 41 67 70 Amortization of prior service cost 26 26 52 52 Amortization of net loss (4 ) 15 3 15 Net periodic benefit cost $ 54 82 122 137 As previously disclosed in its financial statements for the year ended December 31, 2007, the Company expects to contribute minimal amounts to the plan in 17 Table of Contents (6)SEGMENT AND OTHER OPERATING INFORMATION Under SFAS No. 131, Disclosures About Segments of an Enterprise and Related Information, the Company defines its reportable operating segments as domestic life insurance, international life insurance, and annuities. These segments are organized based on product types and geographic marketing areas.A summary of segment information as of and for the periods ended June 30, 2008 and 2007 is provided below. Selected Segment Information. Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) June 30, 2008: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 63,709 213,085 512,052 - 788,846 Total segment assets 401,193 823,498 5,428,195 131,362 6,784,248 Future policy benefits 319,676 579,006 4,659,100 - 5,557,782 Other policyholder liabilities 10,838 12,261 100,722 - 123,821 Three Months Ended June 30, 2008: Condensed Income Statements: Premiums and contract revenues $ 6,691 24,741 6,785 - 38,217 Net investment income 5,030 5,005 59,006 3,237 72,278 Other income 4 13 85 3,051 3,153 Total revenues 11,725 29,759 65,876 6,288 113,648 Life and other policy benefits 2,814 4,286 555 - 7,655 Amortization of deferred policy acquisition costs 2,068 9,610 18,585 - 30,263 Universal life and annuity contract interest 2,288 4,586 26,681 - 33,555 Other operating expenses 3,049 4,254 4,489 2,835 14,627 Federal income taxes 508 2,354 5,210 1,161 9,233 Total expenses 10,727 25,090 55,520 3,996 95,333 Segment earnings $ 998 4,669 10,356 2,292 18,315 18 Table of Contents Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) Six Months Ended June 30, 2008: Condensed Income Statements: Premiums and contract revenues $ 13,310 48,226 12,793 - 74,329 Net investment income 10,191 8,044 109,303 4,170 131,708 Other income 10 25 123 6,134 6,292 Total revenues 23,511 56,295 122,219 10,304 212,329 Life and other policy benefits 7,019 9,599 1,493 - 18,111 Amortization of deferred policy acquisition costs 4,355 18,401 33,755 - 56,511 Universal life and annuity contract interest 4,643 7,280 48,249 - 60,172 Other operating expenses 6,023 8,126 8,295 5,613 28,057 Federal income taxes 496 4,348 10,262 1,582 16,688 Total expenses 22,536 47,754 102,054 7,195 179,539 Segment earnings $ 975 8,541 20,165 3,109 32,790 19 Table of Contents Selected Segment Information. Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) June 30, 2007: Selected Balance Sheet Items: Deferred policy acquisition costs and sales inducements $ 54,622 185,507 514,508 - 754,637 Total segment assets 387,613 748,423 5,500,959 104,690 6,741,685 Future policy benefits 317,127 526,618 4,730,324 - 5,574,069 Other policyholder liabilities 11,517 21,093 90,907 - 123,517 Three Months Ended June 30, 2007: Condensed Income Statements: Premiums and contract revenues $ 6,314 20,564 6,361 - 33,239 Net investment income 4,515 8,853 91,677 2,887 107,932 Other income 13 42 138 3,166 3,359 Total revenues 10,842 29,459 98,176 6,053 144,530 Life and other policy benefits 2,617 7,300 520 - 10,437 Amortization of deferred policy acquisition costs 2,324 7,817 15,496 - 25,637 Universal life and annuity contract interest 2,312 7,844 57,229 - 67,385 Other operating expenses 2,119 5,838 5,599 2,811 16,367 Federal income taxes (benefit) 509 (112 ) 4,318 845 5,560 Total expenses 9,881 28,687 83,162 3,656 125,386 Segment earnings $ 961 772 15,014 2,397 19,144 20 Table of Contents Domestic International Life Life All Insurance Insurance Annuities Others Totals (In thousands) Six Months Ended June 30, 2007: Condensed Income Statements: Premiums and contract revenues $ 12,647 42,235 11,886 - 66,768 Net investment income 9,193 14,615 157,430 3,720 184,958 Other income 27 87 366 6,195 6,675 Total revenues 21,867 56,937 169,682 9,915 258,401 Life and other policy benefits 8,758 10,977 1,676 - 21,411 Amortization of deferred policy acquisition costs 4,188 15,980 29,254 - 49,422 Universal life and annuity contract interest 4,632 13,096 87,090 - 104,818 Other operating expenses 4,831 10,148 10,080 5,424 30,483 Federal income taxes (benefit) (151 ) 1,883 11,621 1,255 14,608 Total expenses 22,258 52,084 139,721 6,679 220,742 Segment earnings (losses) $ (391 ) 4,853 29,961 3,236 37,659 Reconciliations of segment information to the Company's condensed consolidated financial statements are provided below. Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Premiums and Other Revenue: Premiums and contract revenues $ 38,217 33,239 74,329 66,768 Net investment income 72,278 107,932 131,708 184,958 Other income 3,153 3,359 6,292 6,675 Realized gains (losses) on investments (267 ) 4,165 (311 ) 4,406 Total consolidated premiums and other revenue $ 113,381 148,695 212,018 262,807 21 Table of Contents Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Federal Income Taxes: Total segment Federal income taxes $ 9,233 5,560 16,688 14,608 Taxes on realized (losses) gains on investments (94 ) 1,458 (109 ) 1,542 Total consolidated Federal income taxes $ 9,139 7,018 16,579 16,150 Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (In thousands) Net Earnings: Total segment earnings $ 18,315 19,144 32,790 37,659 Realized (losses) gains on investments, net of taxes (173 ) 2,707 (202 ) 2,864 Total consolidated net earnings $ 18,142 21,851 32,588 40,523 June 30, 2008 2007 (In thousands) Assets: Total segment assets $ 6,784,248 6,741,685 Other unallocated assets 42,082 22,708 Total consolidated assets $ 6,826,330 6,764,393 (7)SHARE-BASED PAYMENTS The Company has a stock and incentive plan ("Plan") which provides for the grant of any or all of the following types of awards to eligible employees:(1) stock options, including incentive stock options and nonqualified stock options;(2)stock appreciation rights, in tandem with stock options or freestanding;(3)restricted stock; (4)incentive awards; and (5)performance awards.The Plan began on April 21, 1995, and was to terminate on April 20, 2005, unless terminated earlier by the Board of Directors.The Plan was amended on June 25, 2004 to extend the termination date to April 20, 2010.The number of shares of Class A, $1.00 par value, common stock which may be issued under the Plan, or as to which stock appreciation rights or other awards may be granted, may not exceed 300,000.Effective June 20, 2008, the Company’s shareholders approved a 2008 Incentive Plan (“2008 Plan”).The 2008 Plan is substantially similar to the 1995 Plan and authorized an additional number of Class A, $1.00 per value, common stock shares eligible for issue not to exceed 300,000.These shares may be authorized and unissued shares.The Company has only issued nonqualified stock options. All of the employees of the Company and its subsidiaries are eligible to participate in the Plan.In addition, directors of the Company, other than Compensation and Stock Option Committee members, are eligible for restricted stock awards, incentive awards, and performance awards.Company directors, including members of the Compensation and Stock Option Committee, are eligible for nondiscretionary stock options. The directors' stock options vest 20% annually following one full year of service to the Company from the date of grant.The officers' stock options vest 20% annually following three full years of service to the Company from the date of grant.Options issued expire after ten years.During the second quarter of 2008, 28,268 options were awarded to Company officers at a market value price of $255.13 on the date of award, and 9,000 options were awarded to Company Directors at a market value price of $208.05 on that respective date of award.No awards were issued during the year 2007. 22 Table of Contents In 2006, the Company adopted and implemented a limited stock buy-back program, which provides option holders the additional alternative of selling shares acquired through the exercise of options directly back to the Company.Option holders may elect to sell such acquired shares back to the Company at any time within ninety (90) days after the exercise of options at the prevailing market price as of the date of notice of election. The buy-back program did not alter the terms and conditions of the Plan, however, the program necessitated a change in accounting from the equity classification to the liability classification.Accordingly, the Company is using the current fair value method to measure compensation cost.A summary of shares available for grant and stock option activity is detailed below. Options Outstanding Weighted- Shares Average Available Exercise For Grant Shares Price Balance at January 1, 2008 27,668 94,984 $ 128.47 Stock Options: Exercised - (21,460 ) 102.50 Forfeited 1,000 (1,000 ) 150.00 Granted April 18, 2008 (28,268 ) 28,268 255.13 2008 Plan addition 300,000 - - Granted June 20, 2008 (9,000 ) 9,000 208.05 Balance at June 30, 2008 291,400 109,792 $ 172.48 The total intrinsic value of options exercised was $2.3 million and $3.3 million for the six months ended June 30, 2008 and 2007, respectively.The total share-based liabilities paid were $2.0 million for the six months ended June 30, 2008.The total fair value of shares vested during the six months ended June 30, 2008 and 2007 was $2.0 million and $3.0 million, respectively. The following table summarizes information about stock options outstanding at June 30, 2008. Options Outstanding Weighted- Average Number Remaining Options Outstanding Contractual Life Exercisable Exercise prices: $ 92.13 12,024 2.8 years 12,024 95.00 6,000 3.0 years 6,000 150.00 54,500 5.8 years 23,600 255.13 28,268 9.8 years - 208.05 9,000 10.0 years - Totals 109,792 41,624 Aggregate intrinsic value (in thousands) $ 6,088 $ 3,877 The aggregate intrinsic value in the table above is based on the closing stock price of $218.50 per share on June 30, 2008. 23 Table of Contents In estimating the fair value of the options outstanding at June 30, 2008 and 2007, the Company employed the Black-Scholes option pricing model with assumptions as detailed below. 2008 2007 Expected term of options 1 to 7 years 2 to 6 years Expected volatility: Range 21.89% to 42.57 % 15.54% to 23.27 % Weighted average 27.33 % 17.61 % Expected dividends - - Risk-free rate: Range 2.31% to 3.92 % 4.93% to 5.05 % Weighted average 3.07 % 4.99 % The Company reviewed the contractual term relative to the options as well as perceived future behavior patterns of exercise.Volatility is based on historical volatility over the expected term. The pre-tax compensation cost recognized in the financial statements related to the
